DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This in response to the communications filed on 12 May 2021.
2.  Claims 1, 3-11, 13-21 and 23-25 are pending in the application.
3.  Claims 1, 3-11, 13-21 and 23-25 have been rejected.
4.  Claims 2, 12 and 22 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 22 March 2021 and 12 May 2021 (2).
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 1, 3-11, 13-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Independent claims 1, 11 and 21 have been amended to include the limitation of “…providing initial user verification reference data to the second instance of the authenticator”.  However, after a review of the applicant’s specification the examiner has not found support for the newly added limitation.  Since there is no support for the newly added limitation this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

8.  Claim(s) 1, 3, 10, 11, 13, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock).
As to claim 1, Hitchcock discloses an apparatus comprising: 
a first instance of an authenticator associated with a first app to allow a user of the first app to authenticate with a first relying party (i.e. user installs an instance of an authentication application on his or her personal computer and register the personal computer with a synchronization service) [column 1, lines 57-63]; 
a hardware secure key store accessible by the first instance of the authenticator to securely store authentication data related to the first app (i.e. data store includes credential data associated with a user of the authentication application) [column 5, lines 3-17]; 
a synchronization processor comprising hardware circuitry to share at least a portion of the authentication data with a second instance of the authenticator associated with a second app to be executed on the apparatus (i.e. user may install the authentication application on his or her smartphone and register the smartphone with the synchronization service) [column 1, lines 57-63], wherein to share the portion (i.e. changes to authentication credentials and data on the personal computer are replicated to the smartphone) [column 1, lines 57-63] of the authentication data comprises providing initial user verification reference data to the second instance of the authenticator (i.e. such as data created as part of an initial registration process) [column 8, lines 10-24]. 
As to claim 3, Hitchcock discloses the apparatus of claim 2 wherein the initial user verification reference data comprises at least one of a personal identification number (PIN), a password, a pattern, and a biometric template (i.e. password) [column 2, lines 48-64]. 

As to claim 11, Hitchcock discloses a method comprising: 
installing a first instance of an authenticator associated with a first app to allow a user of the first app to authenticate with a first relying party (i.e. user installs an instance of an authentication application on his or her personal computer and register the personal computer with a synchronization service) [column 1, lines 57-63], the first instance of the authenticator to securely store authentication data related to the first app (i.e. data store includes credential data associated with a user of the authentication application) [column 5, lines 3-17]; 
sharing at least a portion of the authentication data with a second instance of the authenticator (i.e. user may install the authentication application on his or her smartphone and register the smartphone with the synchronization service) [column 1, lines 57-63] associated with a second app (i.e. changes to authentication credentials and data on the personal computer are replicated to the smartphone) [column 1, lines 57-63]; and
providing initial user verification reference data to the second instance of the authenticator (i.e. such as data created as part of an initial registration process) [column 8, lines 10-24]. 
As to claim 13, Hitchcock discloses the method of claim 12 wherein the initial user verification reference data comprises at least one of a personal identification number (PIN), a password, a pattern, and a biometric template (i.e. password) [column 2, lines 48-64]. 

installing a first instance of an authenticator associated with a first app to allow a user of the first app to authenticate with a first relying party (i.e. user installs an instance of an authentication application on his or her personal computer and register the personal computer with a synchronization service) [column 1, lines 57-63], the first instance of the authenticator to securely store authentication data related to the first app (i.e. data store includes credential data associated with a user of the authentication application) [column 5, lines 3-17]; 
sharing at least a portion of the authentication data with a second instance of the authenticator (i.e. user may install the authentication application on his or her smartphone and register the smartphone with the synchronization service) [column 1, lines 57-63] associated with a second app (i.e. changes to authentication credentials and data on the personal computer are replicated to the smartphone) [column 1, lines 57-63]; and
providing initial user verification reference data to the second instance of the authenticator (i.e. such as data created as part of an initial registration process) [column 8, lines 10-24]. 
As to claim 23, Hitchcock discloses the machine-readable medium of claim 22 wherein the initial user verification reference data comprises at least one of a personal identification number . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.  Claims 4, 5, 14, 15, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock) as applied to claims 1, 11 and 21 above, and further in view of Huapaya et al US 2020/0177563 A1 (hereinafter Huapaya).
As to claim 4, Hitchcock does not teach the apparatus of claim 1 wherein the synchronization processor comprises a first synchronization processor associated with the first app, wherein a second synchronization processor associated with the second app is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
Huapaya teaches that the synchronization processor comprises a first synchronization processor associated with the first app, wherein a second synchronization processor associated with the second app is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data (i.e. mutual authentication between two applications and sending authentication such as a derived symmetric key) [0022]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the synchronization processor would have comprised a first synchronization processor associated with the first app.  A second synchronization processor would have been associated with the second app were to transmit an endorsement request to the first synchronization processor.  The first synchronization processor to have responsively transmitted an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
As to claim 5, Hitchcock does not teach the apparatus of claim 4 wherein the at least a portion of the authentication data comprises a first key associated with the first authenticator.
Huapaya teaches that the at least a portion of the authentication data comprises a first key associated with the first authenticator (i.e. derived symmetric key) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the at least a portion of the authentication data would have comprised a first key associated with the first authenticator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
As to claim 14, Hitchcock does not teach the method of claim 11 wherein the first app is associated with a first synchronization processor to share the at least a portion of the authentication data with a second synchronization processor, wherein the second synchronization processor associated with the second app is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
Huapaya teaches that the synchronization processor is associated with a first synchronization processor associated with the first app, wherein the second synchronization processor is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data (i.e. mutual authentication between two applications and sending authentication such as a derived symmetric key) [0022]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the synchronization processor would have comprised a first synchronization processor associated with the first app.  A second synchronization processor would have been were to transmit an endorsement request to the first synchronization processor.  The first synchronization processor to have responsively transmitted an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
As to claim 15, Hitchcock does not teach the method of claim 14 wherein the at least a portion of the authentication data comprises a first key associated with the first authenticator.
Huapaya teaches that the at least a portion of the authentication data comprises a first key associated with the first authenticator (i.e. derived symmetric key) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the at least a portion of the authentication data would have comprised a first key associated with the first authenticator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
As to claim 20, Hitchcock teaches the method of claim 11 wherein the synchronization processor is to perform encryption of the at least a portion of the authentication data (i.e. encrypting the updated information) [column 13, lines 49-67].
As to claim 24, Hitchcock does not teach the machine-readable medium of claim 21 wherein the first app comprises a first synchronization processor to share the at least a portion of the authentication data with a second synchronization processor associated with the second app, wherein a second synchronization processor associated with the second app is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
Huapaya teaches that the synchronization processor comprises a first synchronization processor associated with the first app, wherein a second synchronization processor associated with the second app is to transmit an endorsement request to the first synchronization processor, the first synchronization processor to responsively transmit an endorsement response to the second synchronization processor including the at least a portion of the authentication data (i.e. mutual authentication between two applications and sending authentication such as a derived symmetric key) [0022]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the synchronization processor would have comprised a first synchronization processor associated with the first app.  A second synchronization processor would have been associated with the second app were to transmit an endorsement request to the first synchronization processor.  The first synchronization processor to have responsively transmitted an endorsement response to the second synchronization processor including the at least a portion of the authentication data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
As to claim 25, Hitchcock does not teach the machine-readable medium of claim 24 wherein the at least a portion of the authentication data comprises a first key associated with the first authenticator.
Huapaya teaches that the at least a portion of the authentication data comprises a first key associated with the first authenticator (i.e. derived symmetric key) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock so that the at least a portion of the authentication data would have comprised a first key associated with the first authenticator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hitchcock by the teaching of Huapaya because it provides a system that is less expensive, quicker and more secure than the known solution using a PKI technology [0010].
10.  Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock) and Huapaya et al US 2020/0177563 A1 (hereinafter Huapaya) as applied to claims 4 and 14 above, and further in view of Lewis U.S. Patent No. 8,132,017 B1.
As to claim 6, the Hitchcock-Huapaya combination does not teach the apparatus of claim 4 wherein the first synchronization processor and second synchronization processor are to exchange messages to share updated user verification reference data. 
Lewis teaches that the first synchronization processor and second synchronization processor are to exchange messages to share updated user verification reference data (i.e. exchange of synchronization messages to update password data) [column 7, lines 56-67]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the first synchronization processor and second synchronization processor would have exchanged messages to share updated user verification reference data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Lewis because it provides a mechanism for allowing a network user to utilize a single password for access to the disparate network resources [column 1 line 46 to column 2 line 2].
As to claim 16, the Hitchcock-Huapaya combination does not teach the method of claim 14 wherein the first synchronization processor and second synchronization processor are to exchange messages to share updated user verification reference data. 
Lewis teaches that the first synchronization processor and second synchronization processor are to exchange messages to share updated user verification reference data (i.e. exchange of synchronization messages to update password data) [column 7, lines 56-67]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the first synchronization processor and second synchronization processor would have exchanged messages to share updated user verification reference data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Lewis because it provides a mechanism for allowing a network user to utilize a single password for access to the disparate network resources [column 1 line 46 to column 2 line 2].
11.  Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock) and Huapaya et al US 2020/0177563 A1 (hereinafter Huapaya) as applied to claims 4 and 14 above, and further in view of Adrangi et al US 2016/0373257 A1 (hereinafter Adrangi).
As to claim 7, the Hitchcock-Huapaya combination does not teach the apparatus of claim 4 wherein the endorsement request comprises one or more authentication public keys. 
Adrangi teaches that the endorsement request comprises one or more authentication public keys (i.e. requests for attestation includes public key) [0026].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement request would have comprised one or more authentication public keys.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Adrangi because it facilitates many-to-many or any-to-any data transmission without infrastructure support [0003].
As to claim 17, the Hitchcock-Huapaya combination does not teach the method of claim 14 wherein the endorsement request comprises one or more authentication public keys.
Adrangi teaches that the endorsement request comprises one or more authentication public keys (i.e. requests for attestation includes public key) [0026].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement request would have comprised one or more authentication public keys.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Adrangi because it facilitates many-to-many or any-to-any data transmission without infrastructure support [0003].
12.  Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock) and Huapaya et al US 2020/0177563 A1 (hereinafter Huapaya) as applied to claims 4 and 14 above, and further in view of Cai et al US 2017/0289140 A1 (hereinafter Cai).
As to claim 8, the Hitchcock-Huapaya combination does not teach the apparatus of claim 4 wherein the endorsement response includes a session token. 
Cai teaches that the endorsement response includes a session token (i.e. using a session token in response to an identity assertion request) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement response would have included a session token.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Cai because it makes it easier to implement single sign-on authentication across multiple different types of middleware platforms in an enterprise-level computing environment [0003].
As to claim 18, the Hitchcock-Huapaya combination does not teach the method of claim 14 wherein the endorsement response includes a session token.
Cai teaches that the endorsement response includes a session token (i.e. using a session token in response to an identity assertion request) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement response would have included a session token.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Cai because it makes it easier to implement single sign-on authentication across multiple different types of middleware platforms in an enterprise-level computing environment [0003].
13.  Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al U.S. Patent No. 9,754,100 B1 (hereinafter Hitchcock), Huapaya et al US 2020/0177563 A1 (hereinafter Huapaya) and Adrangi et al US 2016/0373257 A1 (hereinafter Adrangi) as applied to claims 7 and 17 above, and further in view of Reinsberg et al US 2019/0179806 A1 (hereinafter Reinsberg).
As to claim 9, the Hitchcock-Huapaya-Adrangi combination does not teach the apparatus of claim 7 wherein the endorsement request and/or the endorsement response includes a signature generated over some object including the authentication public key. 
Reinsberg teaches that the endorsement request and/or the endorsement response includes a signature generated over some object including the authentication public key (i.e. verification request includes a communications address, the public key and a signature from the user requesting the verification) [0032].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement request and/or the endorsement response would have included a signature generated over some object including the authentication public key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Reinsberg because it allows for a decentralized database associating public keys and communications addresses [0003].
As to claim 19, the Hitchcock-Huapaya-Adrangi combination does not teach the method of claim 17 wherein the endorsement request and/or the endorsement response includes a signature generated over some object including the authentication public key. 
Reinsberg teaches that the endorsement request and/or the endorsement response includes a signature generated over some object including the authentication public key (i.e. verification request includes a communications address, the public key and a signature from the user requesting the verification) [0032].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination so that the endorsement request and/or the endorsement response would have included a signature generated over some object including the authentication public key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Hitchcock-Huapaya combination by the teaching of Reinsberg because it allows for a decentralized database associating public keys and communications addresses [0003].
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Oberheide et al US 2015/0304110 A1 directed to at an authentication service, key synchronization information is stored for an enrolled authentication device for a user identifier of a service provider [abstract]. 
B.  Sheehan et al US 2013/0066832 A1 directed to providing for synchronizing application state between one or more instances of an application on one or more devices [abstract].
C.  Pangam et al US 2018/0176195 A1 directed to providing password management [abstract].
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492